Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-3, 5 and 7-21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021, has been entered.
 Applicants arguments filed on 04/26/2021, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments filed on 04/26/2021, have been fully considered. Applicants have newly added claim 21. Claims 1-3, 5 and 7-21 are currently are the subject of the Office action below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 7-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over: over: i) Spruance1999 (J. Infectious Diseases, 179, 303-310, 1999, cited in the previous Office action); and ii) Raborn   (J. Canadian Dent. Assoc., 2003, 69, 498-503, cited in the previous Office action), in view of Spruance2003 (Antimicrobial Agents and Chemotherapy, 2003, 47(3), 1072-1080, cited in the previous Office action).
Claim Interpretation
Independent claims 1 and 14 are directed to a method of treatment requiring two primary limitation components, which are: 1) the patient population to be treated, namely, a human suffering from recurrent herpes labialis; and 2) the drug to be administered, namely, 1500 mg of famciclovir or a pharmaceutically acceptable salt thereof. Claims 1 and 14 further limit the treatment period to one day.
The Office policy is to follow Graham v. John Deere Co. in the consideration and determination of obviousness under 35 U.S.C. 103. As quoted above, the four factual inquires enunciated therein as a background for determining obviousness are as follows:
1) Determining the scope and contents of the prior art;
Regarding claims 1 and 14, Spruance1999 discloses a treatment regime comprising famciclovir tablets, for patients suffering from recurrent herpes labialis (see abstract, pages 304-305 under the title “Methods”, Figures 1-4 and Tables 1-4). Specifically, Spruance1999 at abstract, states:
 “Three doses of famciclovir were tested for treatment of experimental ultraviolet radiation
(UVR)-induced herpes labialis. Patients received 125, 250, or 500 mg of famciclovir or placebo 3 times a day for 5 days beginning 48 h after UVR exposure, a model of early episodic intervention. 2 for the placebo and 125-, 250-, and 500-mg famciclovir groups, respectively (P 5 .040, linear regression). Median time to healing was faster in the 500-mg famciclovir group than in the placebo group, both by investigator (4 vs. 6 days, 33% reduction, P 5 .010) and patient assessment (3.0 vs. 5.8 days, 48% reduction, P 5 .008) analyses. These findings suggest that evaluation of higher drug doses for herpes labialis treatment is warranted.”

Spruance1999 discloses that the highest dose, i.e., 3 x 500 mg per day: i) resulted in a median time to healing that was 2 days faster than placebo (see 2nd ¶ on the right column of page 306); and ii) was superior to two smaller doses of the drug, i.e., 3 x 125 mg per day and 3 x 250 mg per day (see 1st ¶ on the left column of page 308). 
Spruance1999 discloses that it is not certain that antiviral therapy for 5 days is essential, since most viral replication occurs in the first 48 h. Thus, the efficacy of shorter courses of treatment should be evaluated. In addition, Spruance1999 suggests that the cost of famciclovir would favor a shorter course of treatment, explaining that higher doses of famciclovir were not explored because they would be prohibitively expensive. Spruance1999 notes that since there is a small clinical advantage of 3 x 500 mg per day over 3 x 250 mg per day, many patients may prefer a less expensive lower dosage regimen at lower cost. Please see page 309, 2nd on the left column.
Accordingly, at the time the instant invention was made, a person of the ordinary skill in the art would have understood that Spruance1999 contemplates a shorter course of famciclovir treatment such as a 1500 mg (3 x 500 mg) treatment period consisting of, for example, one day.
 Regarding therapeutic intervention, Spruance1999 at page 303, states:
“The natural history of herpes labialis in immunocompetent persons imposes limitations on what can be accomplished by acute therapeutic intervention in an evolving recurrent episode. Because of the antiviral activity of a healthy secondary immune response [1, 2], maximum lesion severity (size, pain, and virus titer) occurs rapidly, often within 8 h of onset [3], and the duration of the illness is brief. Accordingly, the therapeutic window of opportunity is narrow. Patients must be forearmed with medication and vigilant for the earliest signs and symptoms of a recurrence to realize a gain from treatment. Because of these inherent difficulties, it is important to maximize all aspects of antiviral therapy. 
Multiple factors can influence the effect of antiviral agents on herpes simplex virus (HSV) infections, including the mode of action of the antiviral [4]; the multiplicity of infection (moi; number of input virions/cell) [5, 6]; the timing of drug administration in relationship to the viral replication cycle [7]; cell type [8], by virtue of multiple influences including the magnitude of thymidine pools [9–11], thymidine kinase activity [12], and drug catabolism by thymidine phosphorylase [13]; and the pharmacokinetics of the drug systemically, locally, or intracellularly [14–16]. The initiation, duration, magnitude, and frequency of antiviral drug dosing for herpes labialis should be carefully considered with these factors in mind.”

Similar to Spruance1999, Raborn relates to therapeutic options for recurrent herpes labialis (see title of the article). Regarding recurrent herpes labialis, Raborn states:
“Recurrent infection with herpes simplex virus 1 (HSV1), called herpes simplex labialis (HSL), is a global problem for patients with normal immune systems. An effective management program is needed for those with frequent HSL recurrences, particularly if associated morbidity, life-threatening factors are present, and the patient’s immune status is altered. Over the past 20 years, a variety of antiviral compounds (acyclovir, penciclovir, famciclovir, valacyclovir) have been introduced that may reduce healing time, lesion size and associated pain. Classical lesions are preceded by a prodrome, but others appear without warning, which makes them more difficult to treat. Various methods of application (intravenous, oral, topical) are used, depending on whether the patient is experiencing recurrent HSL infection or erythema multiform or is scheduled to undergo a dental procedure, a surgical procedure or a dermatological face peel (the latter being known triggers for recurrence). This article outlines preferred treatment (including drugs and their modes of application) for adults and children in each situation, which should assist practitioners wishing to use antiviral therapy”

Raborn discloses famciclovir as an oral prodrug of penciclovir that establishes an effectively higher concentration of active antiviral drug (i.e., penciclovir) at the cellular level, and there is a carryover effect after drug delivery has ceased. In addition, Raborn discloses that the half-life of penciclovir in cells infected with herpes simplex vims is reportedly 10 to 20 times longer than the half-life of acyclovir. Please see page 501. At page 500, Table 1, Raborn discloses that the famciclovir dosage for recurrent herpes labialis is 500 mg 3 times daily. Patients with normal immune systems (i.e., immunocompetent humans) may be treated with famciclovir (see pages 499-500, “Management;” see also, Abstract).  The famciclovir can also be administered topically, i.e., parenterally (see page 500). Raborn identifies valacyclovir as a functional equivalent for herpes treatment (see page 501). Raborn further discloses that orally administered famciclovir has also shown promise in experimental ultraviolet-induced HSL, based on a trial of 125, 250 or 500 mg famciclovir given 3 times daily, the largest dose producing the best results (see page 501).
 2) Ascertaining the differences between the prior art and the claims in issue; 
Spruance1999 and Raborn differ from the inventions of claims 1 and 14 only insofar as the cited references do not combine to explicitly establish a treatment period consisting of one day. 
However, at the time the instant invention was made, a treatment period for recurrent herpes labialis consisting of one day, by oral administration of an antiviral drug, was well-known in the art.  For example, Spruance2003 discloses a method of treating recurrent herpes labialis by oral administration of another antiviral drug, i.e., valacyclovir and shows that effective treatment occurs within one day of treatment (see abstract, Figure 2, Table able 5 and pages 1076-1077). Similar to Spruance1999 (see discussions above), Spruance2003 discloses that the pathogenesis of herpes labialis suggests that brief and early high-dose therapy might be a logical approach to treat the disease (see page 1072). 
Spruance2003 discloses results of trials using both a 1 day and a 2 day treatment regimen of oral valacyclovir to treat herpes labialis (see abstract). According to Spruance2003, these results indicate that valacyclovir therapy, taken at the first symptom of a cold sore, reduces the duration of an episode, the time to lesion healing, and the duration of pain and/or discomfort. The 1-day valacyclovir regimen is a safe and effective treatment of cold sores while also offering the potential advantage of simple and convenient dosing over currently available treatments. In addition, Spruance2003 discloses that the 2 day therapy provides no additional benefit over 1 day. Please see abstract and page 1079.
Similar to Spruance1999 and Raborn (see discussions above), Spruance2003 discloses a method of treating herpes labialis in immunocompetent humans by oral administration of another antiviral drug (i.e., valacyclovir), wherein the subjects were instructed to initiate treatment at the earliest prodromal symptoms and prior to the first clinical sign of a cold sore (see abstract and page 1074, “Subjects” and “Study conduct”).  This method of treatment showed a significant reduction in the median and mean duration of the episode with only one day of treatment (see abstract and page 1076, “Efficacy”).  One-day, high-dose antiviral therapy at the first symptom of a cold sore is a safe and effective treatment (see abstract and page 1077, “Discussion”).
3) Resolving the level of ordinary skill in the pertinent art; and
At the time the instant invention was made, a person of the ordinary skill in the art would have found it obvious to administer the 1500 mg famciclovir taught by Spruance1999 and Raborn within the time period consisting of one day taught by Spruance2003. The skilled artisan would have been motivated to administer famciclovir for only one day as taught by Spruance2003 in order to reduce outbreak duration.  The person of the ordinary skill in the art would have had a reasonable expectation of success in effectively treating recurrent herpes labialis by a single-day administration of 1500mg famciclovir because Spruance2003 discloses effective treatment of recurrent herpes labialis by a single day administration of the related antiviral compound valacyclovir. A skilled artisan would have recognized that the treatment timing suggested by Spruance1999, Raborn and Spruance2003 (antiviral drug should be administered at the earliest first prodromal symptoms, see discussions above), would be beneficial to the patient population of Spruance1999 and Raborn. One would have had a reasonable expectation of success because both valacyclovir and famciclovir are known in the art as being useful in the treatment of herpes labialis.  Furthermore, one of ordinary skill in the art would have reasonably expected that famciclovir could be substituted for the other therapeutic options such valacyclovir because of the recognized advantage(s) of famciclovir therapy. For example, Raborn discloses that: i) famciclovir has been reported to establish an effectively higher concentration of the active antiviral drug at the cellular level and that there is a carryover effect after drug administration has ceased; and ii) famciclovir has been reported to have half-life that is longer than the half-life of other treatment options such as acyclovir and valacyclovir. Please see discussions above.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Furthermore, the close structural similarity between valacyclovir and famciclovir, plus Raborn’s identification of both compounds as being useful in treating herpes infections, provides enough predictability to give rise to a reasonable expectation of success in carrying out the claimed invention.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
Regarding claims 2, 3, 15 and 16, Spruance2003 teaches, wherein the subjects were instructed to initiate treatment at the earliest prodromal symptoms and prior to the first clinical sign of a cold sore (see discussions above). The instant specification on ¶ 0026, recites: “"Prodrome" refers to focal itching, burning, tingling and/or pain at the site where cold sores have occurred in the past and felt by the study patient to be premonitory, for him or her, of the onset of a cold sore.” 
Regarding claims 5, 10 and 20, each of Spruance1999, Raborn and Spruance2003 discloses immunocompetent humans (see discussions above).
Regarding claims 7-9, 13 and 17-19, each of Spruance1999 and Raborn discloses that the total dosage of famciclovir is 1500 mg per day at a dose of 3 x 500 mg per day (see discussions above). A person of the ordinary skill in the art will recognize that this total dosage could also be administered as a single dose, or subdivided into other dosage amounts, including dosage regimens of 250 mg six times a day, 750 mg twice a day and other combinations. It would have been a matter well within the purview of one of ordinary skill in the art to administer famciclovir as, for example, a single dosage.  One would have been motivated to administer the drug on these dosage schedules in order to maximize therapeutic value. One would have had a reasonable expectation of success because optimization of such a dosing regimen is customary in the pharmaceutical arts.
Regarding claim 11, each of Spruance1999 and Raborn discloses oral administration of famciclovir (see discussions above).
Regarding claim 12, Raborn discloses parenteral administration of famciclovir (see discussions above).
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
	Therefore, the invention as a whole was prima facie obvious at the time it was made. 
Response to the Applicants’ Arguments
	Spruance1999 reference, pages 5-6 of Remarks:
	Applicants allege that Spruance1999 teaches away from using 1500 mg of famciclovir/day because Spruance1999 also suggests that: i) evaluation of higher doses for herpes labialis treatment is warranted; and ii) patients may prefer lower dose (a treatment regimen of 3 x 250 mg/day, i.e., 750 mg/day) because it is less expensive. Please see pages 5-6 of Remarks filed on 04/26/2021.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Applicants’ reliance on the most preferred embodiment to establish a teaching away is contrary to case law. The existence of a preferred embodiment alone normally cannot establish a teaching away. In re Mouttet, 686 F.3d 1322, 1332 (Fed. Cir. 2012), states: “In In re Gurley, 27 F.3d 551, 553 [31 USPQ2d 1130] (Fed. Cir. 1994), we emphasized that “[a] reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.”  Thus, the “mere disclosure of alternative designs does not teach away.” In re Fulton, 391 F.3d 1195, 1201 [73 USPQ2d 1141] (Fed. Cir. 2004). This court has further explained that just because better alternatives exist in the prior art does not mean that an inferior combination is inapt for obviousness purposes. Gurley, 27 F.3d at 553”. Furthermore, MPEP § 2131.05.II. states “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” and “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  
Even though Spruance1999 also suggests that: i) evaluation of higher doses for herpes labialis treatment is warranted; and ii) patients may prefer lower dose (a treatment regimen of 3 x 250 mg/day, i.e., 750 mg/day) because it is less expensive, Spruance1999’s disclosure doesn’t teaches away from using famciclovir dosage of instant claims because there is nothing Spruance1999 that criticize, discredit, or otherwise discourage one of the ordinary skill in the art from using 1500 mg of famciclovir/day.
Raborn reference, page 6 of Remarks:
	Applicants argue on the grounds that Raborn is not explicit in teaching famciclovir dosage of 3 X 500 mg PER DAY for a specific condition (see page 6 of Remarks filed on 04/26/2021).
Applicants’ arguments have been fully considered but they are not found to be persuasive.
	This is because the Office did not take a position that Raborn is explicit in teaching famciclovir dosage of 3 X 500 mg PER DAY for a specific condition.
Spruance2003 reference, page 6 of Remarks:
	Applicants argue on the grounds that Spruance2003 is not explicit in teaching famciclovir (see page 8 of Remarks filed on 04/26/2021).
Applicants’ arguments have been fully considered but they are not found to be persuasive.
	This is because the Office did not take a position that Spruance2003 is explicit in teaching famciclovir.
Regarding the Applicants’ allegation that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning (see pages 6-7 of Remarks filed on 04/26/2021), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was filed, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
The information regarding the use 1500 mg famciclovir as a daily treatment option for a human suffering from herpes labialis, is gleaned from Spruance2003, who discloses a method of treating recurrent herpes labialis by oral administration of another antiviral drug, i.e., valacyclovir and shows that effective treatment occurs within one day of treatment (see discussions above). 
In response to the Applicants’ arguments against the references individually (e.g., Spruance2003 is not explicit in teaching famciclovir, see page 8 of Remarks filed on 04/26/2021), one cannot show nonobviousness by attacking references individually where the rejections are based on combination of references. In obviousness rejection a combination of references is used, and the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references that make up the state of the art with regard to the claimed invention. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co.; 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, since Spruance1999, Raborn and Spruance2003 combine to disclose a detailed enabling methodology for practicing the invention (see discussions above), the combination of Spruance1999, Raborn and Spruance2003 in order to arrive the invention of instant claims 1-3, 5 and 7-20, meets the obvious to try standard and is proper.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

	Claims 1-3, 5 and 7-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over: over: i) Spruance1999 (J. Infectious Diseases, 179, 303-310, 1999, cited in the previous Office action); and ii) Raborn   (J. Canadian Dent. Assoc., 2003, 69, 498-503, cited in the previous Office action), in view of Spruance2003 (Antimicrobial Agents and Chemotherapy, 2003, 47(3), 1072-1080, cited in the previous Office action), as applied to claims 1-3, 5 and 7-20 above, and further in view of Cole et al (hereinafter, “Cole”, U.S. Patent No. 4,957,733, issued 09/18/1990), as evidenced by Saladino et al (hereinafter, “Saladino”, WO2004007418A1, published 01/22/2004).
The limitations of claims 1-3, 5 and 7-20 as well as the corresponding teachings of Spruance1999, Raborn and Spruance2003 are described above, and hereby incorporated into the instant rejections.
The invention of claim 21 is similar to claim 1, however, claim 21 differs slightly from claim 1 in that the claim requires administering famciclovir in combination with an interferon.
Although Spruance1999, Raborn and Spruance2003 combine to disclose the invention of claim 1 (see discussions above), Spruance1999, Raborn and Spruance2003 differ from claim 21 only insofar as the cited references do not combine to explicitly teach administering famciclovir in combination with an interferon.
However, at the time the instant invention was made, treatment regimen for treating an infection caused by herpes viruses, comprising an antiviral drug in combination with an interferon, was well-known in the art. For example, Cole discloses a pharmaceutical composition comprising an interferon and compound A or a prodrug thereof, as a combined composition for use in antiviral therapy (see abstract). Saladino provides evidence that compound A is penciclovir (see page 1, compound II). Famciclovir is prodrug of penciclovir (see discussions above).
Cole discloses the inventive compositions have antiviral activity and are potentially useful in the treatment of infections caused by herpes viruses (see column 2, lines 59-63). The effectiveness of the combination is greater than individual components and it appears that a synergistic effect is being produced (see column 1, lines 62-64). Specifically, Cole provides a working example that produces synergy between penciclovir and an interferon against herpes virus (see under the title “BIOLOGICAL TEST DATA”, column 4, line 49 through column 5, line 21 and the Tables on column 5). 
Accordingly, at the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify Spruance1999, Raborn and Spruance2003, with Cole in order to arrive at the invention of claim 21. The artisan of the ordinary skill would have had a reasonable expectation that the administration of famciclovir in combination with an interferon, would exhibit therapeutic efficacy that is greater than each of the individual components alone. The skilled artisan would have considered the combination therapy for the advantage of producing synergistic effect.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629    
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629